WiNslow, J.
This is a will contest. The contestant, who is a sister of the testator, filed objections to the probate of the will on the ground of mental incompetence and insane delusions on the part of the testator, as well as on the ground of undue influence. The will was admitted to probate in the county court, and on appeal to the circuit court this judgment was affirmed.
The questions here presented are purely questions of fact. The evidence has been carefully examined and is found entirely sufficient to sustain the conclusions of the circuit judge, whose very careful and able opinion leaves no material ques*166tion. untouched. The testimony was quite voluminous, and a review of it would serve no useful purpose. The appeal appears to have been taken in good faith, and the questions involved are questions worthy of consideration by this court; hence the respondent’s costs will he directed to he paid out of the estate. Jones v. Roberts, 96 Wis. 427, 70 N. W. 685, 71 N. W. 883.
By the Court. — Judgment affirmed, with costs to he taxed and paid out of the estate.